IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,339



               EX PARTE CHAD ANTHONY ISENBERGER, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 50,846 IN THE 412TH DISTRICT COURT
                         FROM BRAZORIA COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to forty years’ imprisonment. The First Court of Appeals affirmed

his conviction. Isenberger v. State, No. 01-07-00417-CR (Tex. App. Houston [1st Dist.] delivered

December 11, 2008).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise Applicant
                                                                                                       2

of his right to petition for discretionary review pro se. Appellate counsel filed an affidavit with the

trial court. Based on that affidavit, the trial court has entered findings of fact and conclusions of law

that appellate counsel failed to timely notify Applicant that his conviction had been affirmed and

failed to advise Applicant of his right to petition for discretionary review pro se. Ex parte Wilson,

956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the First Court

of Appeals in Cause No. 01-07-00417-CR that affirmed his conviction in Case No. 50,846 from the

412th Judicial District Court of Brazoria County. Applicant shall file his petition for discretionary

review with the First Court of Appeals within 30 days of the date on which this Court’s mandate

issues.



Delivered: May 5, 2010
Do not publish